U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 000-53366 SEC FILE NUMBER 16946A 10 0 CUSIP NUMBER NOTIFICATION OF LATE FILING [X] Form 10-K and Form 10-KSB [ ] Form 20-F [ ] Form 11-K [] Form 10-Q and Form 10-QSB [ ] Form N-SAR For Period Ended:June 30, 2009 [ ]Transition Report on Form 10-K [ ]Transition Report on Form 20-F [ ]Transition Report on Form 11-K [ ]Transition Report on Form 10-Q [ ]Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates : Part I - Registrant Information Full Name of Registrant: China Voice Holding Corp.
